DETAILED ACTION
Election/Restrictions
Claims 1 and 8 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 6/26/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/26/2019 is withdrawn.  Claims 2-5 and 9-12 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sang Joo on 3/11/2022.


LISTING OF CLAIMS

1. (Currently Amended) A dry separation apparatus for ashing a photoresist, the apparatus comprising: 
a nozzle for generating a particle beam formed of sublimation nanoparticles, 
wherein the nozzle generates the nanoparticles by passing a particle generation gas therethrough, and includes a nozzle throat and a dilating portion of a shape increasing a cross-sectional area toward an outlet of the nozzle, the particle generation gas being formed of carbon dioxide, 
wherein the dilating portion is configured to sequentially include a first part of the dilating portion and a second part of the dilating portion, and an average dilation angle of the second part of the dilating portion is wider than a dilation angle of the first part of the dilating portion, 
wherein the first part of the dilating portion is extended from an outlet of the nozzle throat so that a cross-sectional area of the first part of the dilating portion gradually widens, thereby generating nuclei by expanding the particle generation gas having passed through the nozzle throat, and generating the sublimation nanoparticles by growing the nuclei while passing the particle generation gas through the first part of the dilating portion, 
wherein the second part of the dilating portion is extended in a step curve from an outlet of the first part of the dilating portion so that a cross-sectional area of the second part of the dilating portion gradually widens, thereby increasing a speed of injecting the sublimation nanoparticles by passing the particle generation gas through the second part of the dilating portion, 
wherein the second part of the dilating portion is obliquely cut through the step curve at a predetermined angle with respect to a nozzle axis so as to correspond to an ashing angle of the nozzle so that the nozzle may approach an object. 

wherein the nozzle generates the nanoparticles by passing a particle generation gas therethrough, and includes a nozzle throat and a dilating portion of a shape increasing a cross-sectional area toward an outlet of the nozzle, the particle generation gas being formed of carbon dioxide, 
wherein the dilating portion is configured to sequentially include a first part of the dilating portion and a second part of the dilating portion, and an average dilation angle of the second part of the dilating portion is wider than a dilation angle of the first part of the dilating portion,
wherein the first part of the dilating portion is extended from an outlet of the nozzle throat so that a cross-sectional area of the first part of the dilating portion gradually widens, thereby generating nuclei by expanding the particle generation gas having passed through the nozzle throat, and generating the sublimation nanoparticles by growing the nuclei while passing the particle generation gas through the first part of the dilating portion, 
wherein the second part of the dilating portion is extended in a step curve from an outlet of the first part of the dilating portion so that a cross-sectional area of the second part of the dilating portion gradually widens, thereby increasing a speed of injecting the sublimation nanoparticles by passing the particle generation gas through the second part of the dilating portion, 
wherein the second part of the dilating portion is obliquely cut through the step curve at a predetermined angle with respect to a nozzle axis so as to correspond to an ashing angle of the nozzle so that the nozzle may approach an object. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 

3. (Currently Amended) The apparatus according to claim 2, wherein a connection portion for connecting the second part of the dilating portion to the first part of the dilating portion is formed to have a dilation angle the same as the dilation angle of the outlet side of the first dilating portion, and the connection portion is formed to gradually increase the dilation angle toward a center of the second part of the dilating portion and decrease the dilation angle from the center of the second part of the dilating portion toward the outlet side.  

4. (Currently Amended) The apparatus according to claim 3, wherein the first part of the dilating portion has a dilation angle of 0° to 30°, and the second part of the dilating portion has an average dilation angle increased by 10 to 45° compared with the dilation angle of the first part of the dilating portion.  

5. (Currently Amended) The apparatus according to claim 4, wherein the nozzle further includes a third dilating portion connected to an outlet of the second part of the dilating portion, wherein the third dilating portion has a dilation angle increased by 10 to 45° compared with the average dilation angle of the second part of the dilating portion and lower than 90° in maximum.  

10. (Currently Amended) The nozzle according to claim 9, wherein a connection portion for connecting the second part of the dilating portion to the first part of the dilating portion is formed to have a dilation angle the same as the dilation angle of the outlet part of the dilating portion, and the connection portion is formed to gradually increase the dilation angle toward a center of the second part of the dilating portion and decrease the dilation angle from the center of the second part of the dilating portion toward the outlet side.  

11. (Currently Amended) The nozzle according to claim 10, wherein the first part of the dilating portion has a dilation angle of 0 to 30, and the second part of the dilating portion has an average dilation angle increased by 10 to 45° compared with the dilation angle of the first part of the dilating portion.  

12. (Currently Amended) The nozzle according to claim 11, further comprising a third dilating portion connected to an outlet of the second part of the dilating portion, wherein the third dilating portion has a dilation angle increased by 10 to 45° compared with the average dilation angle of the second part of the dilating portion and lower than 90° in maximum.  
Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations “wherein the second part of the dilating portion is extended in [a] step curve [. . . .] wherein the second part of the dilating portion is obliquely cut through the step curve at a predetermined angle with respect to a nozzle axis so as to correspond to an ashing angle of the nozzle so that the nozzle may approach an object” are not anticipated or made obvious by the prior art of record, in the Examiner’s opinion. KR ‘299 shows a nozzle that lacks an obliquely cut second part; US ‘279 shows obliquely cut outlet passages, but fails to depict an obliquely cut second part, as defined by Applicant; US ‘955 discloses a nozzle that includes an obliquely cut outlet, but Examiner finds no teaching, suggestion or motivation to modify the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752